DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “aftertreatment component” in claim 10.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 6, 8 – 12, 14, 15, and 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0355067 to Zhang et al. (Zhang) in view of US Patent Application Publication No. 2018/0038817 to Uchiyama et al. (Uchiyama).
In Reference to Claim 1
Zhang teaches (see Zhang and Figs 3 and 8A below): 
A liquid protection shield comprising:
A sensor tip housing portion (Fig. 8A – reference character 210) including:
Exactly one sidewall (254, 256, 258) having substantially cylindrical shape, and a plurality of apertures (244) extending through the sidewall, and
A barrier wall (262) located at a first end of the sidewall, wherein no apertures extend through the barrier wall (Zhang paragraph [0086]); and
A shoulder portion (Fig. 3 – reference character 344) located at a second end of the sidewall and having a substantially cylindrical shape (as seen from Fig. 3),
Wherein the sensor tip housing portion and the shoulder portion collectively define a central passage (364) configured to receive the sensor probe (200) (Zhang paragraph [0060]).
Zhang does not teach the following which is taught by Uchiyama (see Uchiyama and Fig. 5 below):
Wherein the sensor tip housing portion (Fig. 5 – reference characters 11, 15) and the shoulder portion (20) are formed as a single monolithic piece (Uchiyama paragraph [0023]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Uchiyama to form the sensor tip housing portion and the shoulder portion as a single monolithic piece within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to be screwed into a boss portion of the exhaust pipe as taught by Uchiyama (paragraph [0026]).


In Reference to Claim 2
Zhang teaches: 
In addition to all the limitations of claim 1 discussed above, wherein the plurality of apertures comprises two to nine apertures (as seen from Fig. 8A and Zhang paragraph [0086]).
In Reference to Claim 3
Zhang teaches: 
In addition to all the limitations of claim 1 discussed above, wherein the plurality of apertures comprises six apertures disposed at equal intervals about a circumference of the sensor tip housing portion (as seen from Fig. 8A and Zhang paragraphs [0086] – [0087]).
In Reference to Claim 5
Zhang teaches: 
In addition to all the limitations of claim 1 discussed above, wherein the plurality of apertures is disposed proximate to the barrier wall (as seen from Fig. 8A).
In Reference to Claim 6
Zhang teaches: 
In addition to all the limitations of claim 5 discussed above, wherein the sensor tip housing portion further defines a tip receiving region (Fig. 3 – reference character 348) that is substantially encapsulated by the sidewall and the barrier wall (as seen from Fig. 3), the tip receiving region configured to receive a sensor tip (232) of the sensor probe.
In Reference to Claim 8
Zhang teaches: 
In addition to all the limitations of claim 1 discussed above, wherein the shoulder portion further comprises an internal threaded region configured to be threaded with an external threaded region of the sensor probe (Zhang paragraph [0058]).
In Reference to Claim 9
Zhang does not teach the following which is taught by Uchiyama:
In addition to all the limitations of claim 1 discussed above, wherein the shoulder portion (Fig. 5 – reference character 22) further comprises a flat face that interrupts the substantially cylindrical shape of the shoulder portion (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Uchiyama to incorporate a flat face on the shoulder portion within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to be screwed into a boss portion of the exhaust pipe as taught by Uchiyama (paragraph [0026]).


In Reference to Claim 10
Zhang teaches: 
An aftertreatment system comprising:
An exhaust pipe (Fig. 3 – reference character 310) defining a flow axis (Fig. 8A – reference character 272);
At least one aftertreatment component disposed within the exhaust pipe (Zhang paragraph [0038]);
A sensor probe (Fig. 3 – reference character 200) including a sensor tip (232); and
A liquid protection shield (210) coupled to a wall of the exhaust pipe (paragraph [0056]), the liquid protection shield comprising:
A sensor tip housing portion (Fig. 8A – reference character 210) having a substantially cylindrical shape, the sensor tip housing portion comprising a plurality of apertures (244) formed through a sidewall (254, 256, 258) of the sensor tip housing portion; and
A shoulder portion (Fig. 3 – reference character 344) coupled to the sensor tip housing portion and having a substantially cylindrical shape (as seen from Fig. 3),
Wherein the sensor tip housing portion and the shoulder portion collectively define a central passage (364) in which at least a portion of the sensor probe is disposed (Zhang paragraph [0060]), and
Wherein two apertures of the plurality of apertures and the sensor tip are aligned directly along the flow axis (as seen from Fig. 8A).
Zhang does not teach the following which is taught by Uchiyama:
Wherein the sensor tip housing portion (Fig. 5 – reference characters 11, 15) and the shoulder portion (20) are formed as a single monolithic piece (Uchiyama paragraph [0023]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Uchiyama to form the sensor tip housing portion and the shoulder portion as a single monolithic piece within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to be screwed into a boss portion of the exhaust pipe as taught by Uchiyama (paragraph [0026]).

In Reference to Claim 11
Zhang teaches: 
In addition to all the limitations of claim 10 discussed above, wherein the plurality of apertures comprises two to nine apertures (as seen from Fig. 8A and Zhang paragraph [0086]).

In Reference to Claim 12
Zhang teaches: 
In addition to all the limitations of claim 10 discussed above, wherein the plurality of apertures comprises six apertures disposed at equal intervals about a circumference of the sensor tip housing portion (as seen from Fig. 8A and Zhang paragraphs [0086] – [0087]).
In Reference to Claim 14
Zhang teaches: 
In addition to all the limitations of claim 10 discussed above, wherein the sensor tip housing portion further comprises a barrier wall (Fig. 8A – reference character 262) disposed at an end of the sensor tip housing portion opposite the shoulder portion, the plurality of apertures being disposed proximate to the barrier wall (as seen from Fig. 8A).
In Reference to Claim 15
Zhang teaches: 
In addition to all the limitations of claim 14 discussed above, wherein the sensor tip housing portion further defines a tip receiving region (Fig. 3 – reference character 348) that is substantially encapsulated by the sidewall and the barrier wall, the sensor tip being disposed in the tip receiving region (as seen from Fig. 3).

In Reference to Claim 17
Zhang teaches: 
In addition to all the limitations of claim 10 discussed above, wherein the shoulder portion further comprises an internal threaded region that is threaded with an external threaded region of the sensor probe (Zhang paragraph [0058]).
In Reference to Claim 18
Zhang teaches: 
In addition to all the limitations of claim 17 discussed above, wherein the liquid protection shield is welded into an opening defined in the exhaust pipe (Zhang paragraph [0057]).
In Reference to Claim 19
Zhang does not teach the following which is taught by Uchiyama:
In addition to all the limitations of claim 10 discussed above, wherein the shoulder portion (Fig. 5 – reference character 22) further comprises a flat face that interrupts the substantially cylindrical shape of the shoulder portion (as seen from Fig. 5).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Uchiyama to incorporate a flat face on the shoulder portion within the exhaust aftertreatment system of Zhang since it would enable the sensor probe to be screwed into a boss portion of the exhaust pipe as taught by Uchiyama (paragraph [0026]).

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Uchiyama as applied to claims 1 and 10 above, and further in view of US Patent Application No. 2016/0011159 to Sekiya et al. (Sekiya).
In Reference to Claim 4
Neither Zhang nor Uchiyama explicitly teach the following which is taught by Sekiya (see Sekiya and Fig. 2 below):
In addition to all the limitations of claim 1 discussed above, wherein a diameter of each aperture (Fig. 2 – reference characters 144a, 144b) is 1.5 mm to 3.0 mm (Sekiya paragraph [0062]*).
* – It is to be noted that Sekiya teaches that the preferred opening area of the outer gas holes is 0.785 mm2 to 3.14 mm2 which translates to a diameter of approximately 1.0 mm to 2.0 mm.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to dimension the diameter of each aperture to be 1.5 mm to 3.0 mm within the exhaust aftertreatment system of Zhang, as modified by Uchiyama, since it would enable an unwanted component in the measured gas, such as a water droplet or soot, entering the inside of the outer protection cover through the first outer gas holes to be more effectively prevented as taught by Sekiya (paragraph [0062]).


In Reference to Claim 7
Neither Zhang nor Uchiyama explicitly teach the following which is taught by Sekiya:
In addition to all the limitations of claim 1 discussed above, wherein the liquid protection shield (Fig. 2 – reference character 120) is fabricated from stainless steel (Sekiya paragraph [0061]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to fabricate the liquid protection shield from stainless steel within the exhaust aftertreatment system of Zhang, as modified by Uchiyama, since the material would be able to withstand higher temperatures in the exhaust passage as well as tolerate exposure to water droplets released from the DPF as taught by Zhang (paragraph [0050]).

In Reference to Claim 13
Neither Zhang nor Uchiyama explicitly teach the following which is taught by Sekiya:
In addition to all the limitations of claim 10 discussed above, wherein a diameter of each aperture (Fig. 2 – reference characters 144a, 144b) is 1.5 mm to 3.0 mm (Sekiya paragraph [0062]*).
* – It is to be noted that Sekiya teaches that the preferred opening area of the outer gas holes is 0.785 mm2 to 3.14 mm2 which translates to a diameter of approximately 1.0 mm to 2.0 mm.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to dimension the diameter of each aperture to be 1.5 mm to 3.0 mm within the exhaust aftertreatment system of Zhang, as modified by Uchiyama, since it would enable an unwanted component in the measured gas, such as a water droplet or soot, entering the inside of the outer protection cover through the first outer gas holes to be more effectively prevented as taught by Sekiya (paragraph [0062]).

In Reference to Claim 16
Neither Zhang nor Uchiyama explicitly teach the following which is taught by Sekiya:
In addition to all the limitations of claim 10 discussed above, wherein the liquid protection shield (Fig. 2 – reference character 120) is fabricated from stainless steel (Sekiya paragraph [0061]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Sekiya to fabricate the liquid protection shield from stainless steel within the exhaust aftertreatment system of Zhang, as modified by Uchiyama, since the material would be able to withstand higher temperatures in the exhaust passage as well as tolerate exposure to water droplets released from the DPF as taught by Zhang (paragraph [0050]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Uchiyama as applied to claim 10 above, and further in view of US Patent Application Publication No. 2016/0305297 to Wadke et al. (Wadke).
In Reference to Claim 20
Neither Zhang nor Uchiyama teach the following which is taught by Wadke (see Wadke and Fig. 3A below):
In addition to all the limitations of claim 10 discussed above, wherein the exhaust pipe (Fig. 3A – reference character 192) is oriented substantially vertically with respect to gravity (as seen from Fig. 3A).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Wadke to arrange the sensor probe in a vertical exhaust pipe within the exhaust aftertreatment system of Zhang, as modified by Uchiyama, since it would enable the sensor probe to monitor exhaust gases exiting the exhaust systems of commercial vehicles with exhaust stacks such as semi-trailer trucks or tractors as taught by Wadke (paragraph [0021]).


    PNG
    media_image1.png
    330
    482
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    405
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    783
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    627
    480
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    372
    496
    media_image5.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 (with respect to the additional feature now requiring “the sensor tip housing portion and the shoulder portion are formed as a single monolithic piece”) have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
Receipt is acknowledged of applicant’s corrections to the typographical errors found during initial examination.  Applicant’s amendment with respect to those objections are approved.  The objections to the drawings, specification, and claims are hereby withdrawn.
Further, applicant’s amendment sufficiently clarifies the indefiniteness that served as grounds for the rejection of claims 10 – 20 under 35 U.S.C. 112(b) and is hereby withdrawn.
Applicant’s arguments and amendment, however, fail to overcome the art-based rejections of claims as they are fully articulated in the body of this office action.  A response to applicant’s arguments has been addressed only where specific arguments have been presented.
Applicant argues with respect to amended independent claim 1 that the Zhang reference does not teach a sensor tip housing portion with exactly one sidewall since Zhang allegedly teaches a housing portion (210) with two surfaces (256, 258).  It is the Office’s position, however, that Zhang does indeed teach a housing portion with exactly one sidewall.  As can clearly be seen from Fig. 8A above, reference characters 254, 256, and 258 represent upstream, side, and downstream portions, respectively, of a single cylindrical sidewall.  Hence, the prior art of Zhang meets the limitation of the amended claim.
Applicant further argues with respect to claim 1 that the prior art of Zhang does not teach a barrier wall with no apertures extending through the barrier wall as now required by the claim since Fig. 2A of Zhang shows drainage holes 248 which extend through barrier wall 262.  It should be noted, however, that the Office does not rely on the embodiment of Fig. 2A in any rejection of the claims.  In turn, regarding the embodiment that the Office does rely on (Fig. 8A), Zhang explicitly teaches (at paragraph [0086]) that “drainage holes 248 may not be included in the PM sensor assembly 200, as the one or more apertures 244 positioned on the downstream surface 258 near the bottom surface 262 may serve as drainage for water droplets and larger particulates”.  Hence, the prior art of Zhang meets the limitation of the amended claim.
Lastly, applicant argues with respect to amended independent claim 10 that the prior art of Zhang does not teach the sensor tip along with two apertures of the plurality of apertures that are aligned directly along a flow axis of the exhaust pipe.  It is the Office’s position, however, that Zhang explicitly teaches (at paragraph [0086]) that the apertures 244 may be positioned around a circumference of the first outer tube 210.  Moreover, as can be clearly seen from Fig. 8A, two respective apertures 244 on the upstream surface 254 and downstream surface 258 are aligned with the centrally positioned sensor probe 232 along the exhaust gas flow axis 272.  Hence, the prior art of Zhang meets the limitation of the amended claim.
Thus, the new rejections of claims 1 – 20 under 35 U.S.C. 103, necessitated by applicant’s amendment, stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746